Citation Nr: 1429639	
Decision Date: 07/01/14    Archive Date: 07/10/14

DOCKET NO.  10-27 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for left wrist scapholunate ligament injury, status post arthroscopy with rheumatoid arthritis and carpal tunnel syndrome.

2.  Entitlement to an evaluation in excess of 10 percent for right wrist scapholunate ligament injury, status post arthroscopy with rheumatoid arthritis and carpal tunnel syndrome.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Archer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1982 to March 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified before the undersigned at a July 2012 Travel Board hearing 8at the RO in St. Petersburg, Florida.  A transcript is associated with the claims file. 

The Board has reviewed all available evidence, including that found on Virtual VA and VBMS. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Upon VA examination in January 2009, the examiner found no impairment of motor function resulting from the Veteran's bilateral wrist disability.  At the July 2012 hearing, the Veteran reported having difficulty with fine motor skills and loss of dexterity.  This indicates a worsening of the disability and a VA examination should thus be afforded to accurately reflect current symptomatology.  Snuffer v. Gober, 10 Vet. App. 400 (1997). 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the current severity of her service connected bilateral wrist disability.

The claims folder, including this remand, must be sent to the examiner for review.

2.  If any claim on appeal remains denied, the AOJ should issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

